Citation Nr: 1113336	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right-knee laxity.

2.  Entitlement to an increased rating for residuals of a right-knee meniscectomy, which is currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  In the April 2007 rating decision, the RO denied an increased rating for residuals of a right-knee meniscectomy and granted a separate 10 percent rating for right-knee laxity.  The Veteran appealed the denial of the increased rating for the residuals of a right-knee meniscectomy and the initial rating assigned for right-knee laxity.

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

At the time of the hearing, the Veteran clarified that his disagreement was with the ratings assigned to his knee symptomatology, contending that they should be higher, and that he did not have a disagreement with the way the RO had combined the ratings.  Although the issue of a combined evaluation had been separately listed as an issue by the RO, the Veteran has withdrawn this issue from appellate status.  See Board Hearing Tr. at 2-3; 38 C.F.R. § 20.204 (2010).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks higher ratings for his service-connected right-knee disabilities.  Before the Board can adjudicate this appeal, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

VA Medical Records

During his July 2010 Board hearing, the Veteran indicated that he had received treatment at various VA Medical Centers (VAMCs), including the Dallas, Seattle, and Detroit VAMCs.  See Board Hearing Tr. at 12.  The only VA treatment records currently in the claims file are very limited records from the Seattle VAMC dated in the early 1990s.  On remand, any outstanding VA treatment records relating to the right knee should be obtained.  See 38 C.F.R. § 3.159 (2010).

VA Examination

The Veteran provided some indication during his testimony that his right-knee disabilities had increased in severity.  See Board Hearing Tr. at 16.  The last VA examination of the right knee was conducted more than 4 years ago, in January 2007.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Upon remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of his service-connected right-knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding (previously unassociated) VA treatment records that pertain to the Veteran's service connected right-knee disabilities including, but not limited to, treatment records from the Dallas, Seattle, and Detroit VAMCs.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  After completing the development outlined in item 1 above, schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his right-knee disabilities.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


